DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Claims 1, 2, 4, 6, 7, 9, 11-13, 21, and 24 are now pending in this application. Claims 1, 2, 4, 6, 7, 9, 11, 12, 13, and 21 have been amended. New claim 24 has been added. Claims 1, 6, 11, and 21 are independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

Claims 1, 2, 4, 6, 7, 9, 11-13, 21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima et al., US PGPUB 2012/0124469 A1 (hereinafter as Nakajima) in view of Jitkoff et al., US PGPUB 2015/0199123 A1 (hereinafter as Jitkoff) and Ording, US PGPUB 2009/0073194 A1 (hereinafter as Ording).

Regarding independent claim 1, Nakajima teaches a method [see e.g. title; abstract and figs. 7; see also figs. 5] comprising: 
displaying, on a touch screen of an electronic device [see e.g. [0212], lines 6-8], an index bar area and at least a portion of a plurality of first items included in a list [see fig. 5A; note portions of song listings including names 506 written in English described in [0170]; note also index bar element (aka index area) 502] including the plurality of first items of a first language and a plurality of second items of a second language different from the first language [see e.g. abstract; fig. 5A and [0225], last 5 lines; fig. 7A, step 702 and [0008], especially lines 7-11, all clearly indicating items and corresponding indices from at least two different languages], wherein a plurality of first indices are displayed together with a second representative index object in the index bar area, the plurality of first indices respectively corresponding to letters of the first language and sequentially arranged in a first predetermined order, the second representative index object being one of entire letters of the second language [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order; note that the second index area 502-A in Nakajima includes a second representative index object “hiragana character” for the Japanese items; note the embodiment described in [0226] indicating the first and last indices as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].

Nakajima does not explicitly teach:
that the plurality of first indices respectively corresponding to entire letters of the first alphabet;
that only one representative index object is displayed;
based on a first user input selecting the only one second representative index object in the index bar area, changing indices displayed in the index bar area by: 
replacing the only one second representative index object and the plurality of first indices with a plurality of second indices corresponding to the entire letters of the second language and only one first representative index object corresponding to one of the entire letters of the first language, wherein each one of the plurality of second indices respectively corresponds to each one of the entire letters of the second language; and 
wherein selection of the one of the plurality of second indices causes scrolling of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the plurality of second indices and only one first representative index object.

see title; abstract; and figs. 2A and 2B; see also [0008]; [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stacked possibly to a left of right edge of an interface] for which based on a user input selecting a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item], the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
replacing the representative item with a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
replacing a plurality of previously displayed items with a corresponding single representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case].

Note that Nakajima teaches the display of a plurality of indices corresponding to the letters of the corresponding language, as above. It is to be noted that while the plurality of indices displayed by Nakajima is not always the entire letters of the language, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.

entire alphabetical characters for each index type when in the expanded state, and displaying a single representative index when in the collapsed state. Examiner notes that Jitkoff further teaches that the expandable and collapsible UI element can be vertically stacked along a side of the screen as in [0026]-[0027] of Jitkoff, which makes it a good candidate to be incorporated into the index bar area as a modification to Nakajima’s index bar area. 
The motivation for this obvious combination of these teachings would be to further enhance the operability of Nakajima’s index area by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]] which utilizes the space management mechanism taught by Jitkoff to offer a comprehensive listing to the user of only the currently used indices. This will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.

Note that Nakajima further teaches that selection of one of the plurality of second indices causes skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the indices [see e.g. [0008], last 8 lines and [0176] and note a change in the plurality of second items displayed responsive to a selection input of a specific one of the plurality of second indices; compare also figs. 5G and 5H and note that the display of the indices in the scroll bar on the right is unchanged].
It is to be noted that while the display of indices in Nakajima is not a display of the plurality of second indices and only one first representative index object, Jitkoff teaches the display of an entirety of items in one category and a single representative item in another category, as above [again see e.g. the expansion of a selected category in [0017] and the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case]. Therefore, it would have been obvious to again utilize Jitkoff’s model of an in-place expandable and collapsible interface element to modify the display of the first and second index areas of Nakajima. Refer to the motivation above for combining these teachings of Nakajima and Jitkoff.

Nakajima/Jitkoff does not explicitly teach scrolling of the items in response to the index selection. (Note that the skipping in Nakajima is not explicitly a scrolling).

Ording teaches scrolling a list to a corresponding subset of the list, responsive to a user see e.g. [0163]];
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language to explicitly specify a scrolling movement of the items responsive to the selection, as taught by Ording. 
The motivation for this obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets, as suggested by Ording [see e.g. [0163]]. 


Regarding independent claim 6, Nakajima teaches an electronic device [see e.g. title; abstract and figs. 1-4 and 8] comprising:
a touch screen [see e.g. fig. 3A, 340; note the indication of a touchscreen in [0134]; see also fig. 4A, 112]; and 
at least one processor [fig. 3A, 310; and description in [0134]] configured to: 
displaying, on the touch screen of the electronic device [see e.g. [0212], lines 6-8], an index bar area and at least a portion of a plurality of first items included in a list [see fig. 5A; note portions of song listings including names 506 written in English described in [0170]; note also index bar element (aka index area) 502] including the plurality of first items of a first language and a plurality of second items of a second language different from the first language [see e.g. abstract; fig. 5A and [0225], last 5 lines; fig. 7A, step 702 and [0008], especially lines 7-11, all clearly indicating items and corresponding indices from at least two different languages], wherein a plurality of first indices are displayed together with a second representative index object in the index bar area, the plurality of first indices respectively corresponding to letters of the first language and sequentially arranged in a first predetermined order, the second representative index object being one of entire letters of the second language [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order; note that the second index area 502-A in Nakajima includes a second representative index object “hiragana character” for the Japanese items; note the embodiment described in [0226] indicating the first and last indices as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].

Nakajima does not explicitly teach:
that the plurality of first indices respectively corresponding to entire letters of the first alphabet;
that only one representative index object is displayed;
based on a first user input selecting the only one second representative index object in the index bar area, changing indices displayed in the index bar area by: 
replacing the only one second representative index object and the plurality of first indices with a plurality of second indices corresponding to the entire letters of the second language and only one first representative index object 
wherein selection of the one of the plurality of second indices causes scrolling of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the plurality of second indices and only one first representative index object,
based on a second user input on an area in which at least a portion of the plurality of second items are displayed, scrolling the list, and 
based on the portion of the plurality of first items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
replacing the only one first representative index object and the plurality of second indices with the plurality of first indices corresponding to the entire letters of the first language and the only one second representative index object, wherein each one of the plurality of first indices respectively corresponds to each one of the entire letters of the first language, 
wherein selection of the one of the plurality of first indices causes scrolling of the plurality of first items to items of the first plurality of items that begin with the one of the entire letters of the first language and maintaining display of the plurality of first indices and the only one second representative index object.

see title; abstract; and figs. 2A and 2B; see also [0008]; [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stacked possibly to a left of right edge of an interface] for which based on a user input selecting a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item], the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
replacing the representative item with a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
replacing a plurality of previously displayed items with a corresponding single representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case].

Note that Nakajima teaches the display of a plurality of indices corresponding to the letters of the corresponding language, as above. It is to be noted that while the plurality of indices displayed by Nakajima is not always the entire letters of the language, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.

entire alphabetical characters for each index type when in the expanded state, and displaying a single representative index when in the collapsed state. Examiner notes that Jitkoff further teaches that the expandable and collapsible UI element can be vertically stacked along a side of the screen as in [0026]-[0027] of Jitkoff, which makes it a good candidate to be incorporated into the index bar area as a modification to Nakajima’s index bar area. 
The motivation for this obvious combination of these teachings would be to further enhance the operability of Nakajima’s index area by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]] which utilizes the space management mechanism taught by Jitkoff to offer a comprehensive listing to the user of only the currently used indices. This will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.

Note that Nakajima further teaches that selection of one of the plurality of second indices causes skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the indices [see e.g. [0008], last 8 lines and [0176] and note a change in the plurality of second items displayed responsive to a selection input of a specific one of the plurality of second indices; compare also figs. 5G and 5H and note that the display of the indices in the scroll bar on the right is unchanged].
It is to be noted that while the display of indices in Nakajima is not a display of the plurality of second indices and only one first representative index object, Jitkoff teaches the display of an entirety of items in one category and a single representative item in another category, as above [again see e.g. the expansion of a selected category in [0017] and the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case]. Therefore, it would have been obvious to again utilize Jitkoff’s model of an in-place expandable and collapsible interface element to modify the display of the first and second index areas of Nakajima. Refer to the motivation above for combining these teachings of Nakajima and Jitkoff.

Nakajima/Jitkoff does not explicitly teach scrolling of the items in response to the index selection. (Note that the skipping in Nakajima is not explicitly a scrolling).
Ording teaches scrolling a list to a corresponding subset of the list, responsive to a user see e.g. [0163]];
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language to explicitly specify a scrolling movement of the items responsive to the selection, as taught by Ording. 
The motivation for this obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets, as suggested by Ording [see e.g. [0163]]. 

Ording further teaches:
based on a user input on an area in which at least a certain portion of items of a list are displayed, scrolling the list [see e.g. abstract, lines 1-6; see also fig. 5, steps 502 and 504; see also [0162]-[0165] indicating different portions/subsets of the list being scrolled through], and 
based on the portion of items being displayed by scrolling the list, changing indices displayed in an index bar area [see display of an index in a certain area described in [0162]; especially note the display of a respective index symbol based on list item subsets based on scrolling the list, as described in [0168]-[0169]].

Again, as above, Jitkoff teaches the expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stack possibly to a left of right edge of an interface] for which based on an identification of a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item] the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
replacing the representative item with a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
replacing a plurality of previously displayed items with a corresponding single representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the display of the index bar area taught by Nakajima to reflect scrolling of the list taught by Ording, and to further specify responsive to the change of indices caused by the combination, displaying the modified interface similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that respective expansion and downscaling of the second and first index areas occurs based on identification of the updated representative index object resulting from scrolling. 
The motivation for the first obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets, as suggested by Ording [see e.g. [0163]]. The motivation for the second obvious repetitive combination of Nakajima/Ording with Jitkoff’s automatic expansion and 

Examiner notes that the last limitation of “wherein selection of the one of the plurality of first indices causes scrolling of the plurality of first items to items of the first plurality of items that begin with the one of the entire letters of the first language and maintaining display of the plurality of first indices and the only one second representative index object,” has been addressed earlier in the claim with respect to the selection of one of the plurality of second indices in view of the combined teachings of Nakajima, Ording, and Jitkoff and that reciting the analogous feature for the selection of one of the plurality of first indices is no different, since the interface of Nakajima supports two sets of a plurality of indices, and since Jitkoff’s expandable and collapsible graphical user interface element operates similarly for different interface elements. Applicant is respectfully referred to that portion of the rejection above, for further details regarding the teachings of each of the  three references, the combinations, and the motivations for the combinations.



Regarding independent claim 11, Nakajima teaches a non-transitory machine-readable storage device [see e.g. [0011]] storing instructions that, when executed by at least one processor of an electronic device [see the device in e.g. title; abstract and figs. 1-4 and 8], cause the at least one processor [see e.g. fig. 3A, 310; and description in [0134]]  to perform operations comprising:  
displaying, on a touch screen [see e.g. fig. 3A, 340; note the indication of a touchscreen in [0134]; see also fig. 4A, 112] of the electronic device [see e.g. [0212], lines 6-8], an index bar area and at least a portion of a plurality of first items included in a list [see fig. 5A; note portions of song listings including names 506 written in English described in [0170]; note also index bar element (aka index area) 502] including the plurality of first items of a first language and a plurality of second items of a second language different from the first language [see e.g. abstract; fig. 5A and [0225], last 5 lines; fig. 7A, step 702 and [0008], especially lines 7-11, all clearly indicating items and corresponding indices from at least two different languages], wherein a plurality of first indices are displayed together with a second representative index object in the index bar area, the plurality of first indices respectively corresponding to letters of the first language and sequentially arranged in a first predetermined order, the second representative index object being one of entire letters of the second language [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order; note that the second index area 502-A in Nakajima includes a second representative index object “hiragana character” for the Japanese items; note the embodiment described in [0226] indicating the first and last indices as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].

Nakajima does not explicitly teach:
that the plurality of first indices respectively corresponding to entire letters of the first alphabet;
that only one representative index object is displayed;
based on a first user input selecting the only one second representative index object in the index bar area, changing indices displayed in the index bar area by: 
replacing the only one second representative index object and the plurality of first indices with a plurality of second indices corresponding to the entire letters of the second language and only one first representative index object corresponding to one of the entire letters of the first language, wherein each one of the plurality of second indices respectively corresponds to each one of the entire letters of the second language; and 
wherein selection of the one of the plurality of second indices causes scrolling of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the plurality of second indices and only one first representative index object,

based on the portion of the plurality of first items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
replacing the only one first representative index object and the plurality of second indices with the plurality of first indices corresponding to the entire letters of the first language and the only one second representative index object, wherein each one of the plurality of first indices respectively corresponds to each one of the entire letters of the first language, 
wherein selection of the one of the plurality of first indices causes scrolling of the plurality of first items to items of the first plurality of items that begin with the one of the entire letters of the first language and maintaining display of the plurality of first indices and the only one second representative index object.

Jitkoff teaches an expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0008]; [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stacked possibly to a left of right edge of an interface] for which based on a user input selecting a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item], the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
replacing the representative item with a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
replacing a plurality of previously displayed items with a corresponding single representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case].

Note that Nakajima teaches the display of a plurality of indices corresponding to the letters of the corresponding language, as above. It is to be noted that while the plurality of indices displayed by Nakajima is not always the entire letters of the language, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima and Jitkoff at the time the invention was made, to modify the display of the first and second index areas (including the capability of displaying the plurality of corresponding indices sequentially arranged in a corresponding predetermined order) taught by Nakajima responsive to the user input similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that expansion and downscaling of the first and second index areas occurs based on detection of selection gesture to select the representative index object. It would have also been obvious to further specify displaying the entire alphabetical characters for each index type when in the expanded state, and displaying a single representative index when in the collapsed state. 
The motivation for this obvious combination of these teachings would be to further enhance the operability of Nakajima’s index area by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]] which utilizes the space management mechanism taught by Jitkoff to offer a comprehensive listing to the user of only the currently used indices. This will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.

Note that Nakajima further teaches that selection of one of the plurality of second indices causes skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the indices [see e.g. [0008], last 8 lines and [0176] and note a change in the plurality of second items displayed responsive to a selection input of a specific one of the plurality of second indices; compare also figs. 5G and 5H and note that the display of the indices in the scroll bar on the right is unchanged].
It is to be noted that while the display of indices in Nakajima is not a display of the plurality of second indices and only one first representative index object, Jitkoff teaches the display of an entirety of items in one category and a single representative item in another category, as above [again see e.g. the expansion of a selected category in [0017] and the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case]. Therefore, it would have been obvious to again utilize Jitkoff’s model of an in-place expandable and collapsible interface element to modify the display of the first and second index areas of Nakajima. Refer to the motivation above for combining these teachings of Nakajima and Jitkoff.

Nakajima/Jitkoff does not explicitly teach scrolling of the items in response to the index selection. (Note that the skipping in Nakajima is not explicitly a scrolling).
Ording teaches scrolling a list to a corresponding subset of the list, responsive to a user selection of one of a plurality of displayed indices [see e.g. [0163]];
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language to explicitly specify a scrolling movement of the items responsive to the selection, as taught by Ording. 
The motivation for this obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets, as suggested by Ording [see e.g. [0163]]. 

Ording further teaches:
based on a user input on an area in which at least a certain portion of items of a list are displayed, scrolling the list [see e.g. abstract, lines 1-6; see also fig. 5, steps 502 and 504; see also [0162]-[0165] indicating different portions/subsets of the list being scrolled through], and 
based on the portion of items being displayed by scrolling the list, changing indices displayed in an index bar area [see display of an index in a certain area described in [0162]; especially note the display of a respective index symbol based on list item subsets based on scrolling the list, as described in [0168]-[0169]].

Again, as above, Jitkoff teaches the expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stack possibly to a left of right edge of an interface] for which based on an identification of a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item] the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
replacing the representative item with a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
replacing a plurality of previously displayed items with a corresponding single representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the display of the index bar area taught by Nakajima to reflect scrolling of the list taught by Ording, and to further specify responsive to the change of indices caused by the combination, displaying the modified interface similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that respective expansion and downscaling of the second and first index areas occurs based on identification of the updated representative index object resulting from scrolling. 
The motivation for the first obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets, as suggested by Ording [see e.g. [0163]]. The motivation for the second obvious repetitive combination of Nakajima/Ording with Jitkoff’s automatic expansion and collapsing feature would be to further enhance the operability of Nakajima/Ording’s index display by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will again provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]]. This again will again be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.

wherein selection of the one of the plurality of first indices causes scrolling of the plurality of first items to items of the first plurality of items that begin with the one of the entire letters of the first language and maintaining display of the plurality of first indices and the only one second representative index object,” has been addressed earlier in the claim with respect to the selection of one of the plurality of second indices in view of the combined teachings of Nakajima, Ording, and Jitkoff and that reciting the analogous feature for the selection of one of the plurality of first indices is no different, since the interface of Nakajima supports two sets of a plurality of indices and since Jitkoff’s expandable and collapsible graphical user interface element operates similarly for different interface elements. Applicant is respectfully referred to that portion of the rejection above, for further details regarding the teachings of each of the  three references, the combinations, and the motivations for the combinations.


Regarding claims 2, 7, and 12, the rejections of independent claims 1, 6, and 11 are respectfully incorporated. 
Nakajima further teaches that the user input for selecting the index includes a touch input on an area in which an index object is displayed [see e.g. [0008], last 5 lines] or a drag input that ends in an area in which the index is displayed after starting in an area in which the plurality of first indices are displayed.
Jitkoff further teaches that the user input resulting in the change in the display of items includes a selection on an area in which a single representative item is displayed [again see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item, and see [0020], lines 7-9, including the description of the display of a single representative item which is the title in Jitkoff’s case].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to combine these teachings to specify that the touch input taught by Nakajima is applied to the area of the single representative area, as taught by Jitkoff.  The motivation for this obvious combination of these teachings would be again to acquire the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]]. This will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.


Regarding claims 4, 9, and 13, the rejections of claims 1, 6, and 11 are respectfully incorporated. Nakajima further teaches that:
the first representative index object is labeled with a first or last index in the first language [see e.g. [0227] indicating the first and last indices in alphabetic order as being significant for display among the plurality of indices which would include the entire English alphabet which is not always feasible to display], and 
the second representative index object is labeled with a first or last index in the second language [see e.g. [0226] indicating the first and last indices in alphabetic order as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].


Regarding independent claim 21, Nakajima teaches an electronic device [see e.g. title; abstract and figs. 1-4 and 8] comprising:
a touch screen [see e.g. fig. 3A, 340; note the indication of a touchscreen in [0134]; see also fig. 4A, 112]; and 
at least one processor [fig. 3A, 310; and description in [0134]] configured to: 
	display, on the touch screen [see e.g. [0212], lines 6-8], an index bar area and at least a portion of a plurality of first items included in a list [see fig. 5A; note portions of song listings including names 506 written in English described in [0170]; note also index bar element (aka index area) 502] including the plurality of first items of a first language and a plurality of second items of a second language different from the first language [see e.g. abstract; fig. 5A and [0225], last 5 lines; fig. 7A, step 702 and [0008], especially lines 7-11, all clearly indicating items and corresponding indices from at least two different languages], wherein a plurality of first indices are displayed together with a second representative index object in the index bar area, the plurality of first indices respectively corresponding to letters of the first language and sequentially arranged in a first predetermined order, the second representative index object being one of entire letters of the second language [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order; note that the second index area 502-A in Nakajima includes a second representative index object “hiragana character” for the Japanese items; note the embodiment described in [0226] indicating the first and last indices as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].

Nakajima does not explicitly teach:
that the plurality of first indices respectively corresponding to entire letters of the first alphabet;
that only one representative index object is displayed;
based on a first user input selecting the only one second representative index object in the index bar area, changing indices displayed in the index bar area by: 
replacing the only one second representative index object and the plurality of first indices with a plurality of second indices corresponding to the entire letters of the second language and only one first representative index object corresponding to one of the entire letters of the first language, wherein each one of the plurality of second indices respectively corresponds to each one of the entire letters of the second language; and 
wherein selection of the one of the plurality of second indices causes scrolling of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the plurality of second indices and only one first representative index object,

based on the portion of the plurality of first items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
replacing the only one first representative index object and the plurality of second indices with the plurality of first indices corresponding to the entire letters of the first language and the only one second representative index object, wherein each one of the plurality of first indices respectively corresponds to each one of the entire letters of the first language, 
wherein selection of the one of the plurality of first indices causes scrolling of the plurality of first items to items of the first plurality of items that begin with the one of the entire letters of the first language and maintaining display of the plurality of first indices and the only one second representative index object.

Jitkoff teaches an expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0008]; [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stacked possibly to a left of right edge of an interface] for which based on a user input selecting a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item], the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
replacing the representative item with a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
replacing a plurality of previously displayed items with a corresponding single representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case].

Note that Nakajima teaches the display of a plurality of indices corresponding to the letters of the corresponding language, as above. It is to be noted that while the plurality of indices displayed by Nakajima is not always the entire letters of the language, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima and Jitkoff at the time the invention was made, to modify the display of the first and second index areas (including the capability of displaying the plurality of corresponding indices sequentially arranged in a corresponding predetermined order) taught by Nakajima responsive to the user input similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that expansion and downscaling of the first and second index areas occurs based on detection of selection gesture to select the representative index object. It would have also been obvious to further specify displaying the entire alphabetical characters for each index type when in the expanded state, and displaying a single representative index when in the collapsed state. Examiner notes that Jitkoff further teaches that the expandable and collapsible UI element can be vertically stacked along a side of the screen as in [0026]-[0027] of Jitkoff, which makes it a good candidate to be incorporated into the index bar area as a modification to Nakajima’s index bar area. 
The motivation for this obvious combination of these teachings would be to further enhance the operability of Nakajima’s index area by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]] which utilizes the space management mechanism taught by Jitkoff to offer a comprehensive listing to the user of only the currently used indices. This will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.

Note that Nakajima further teaches that selection of one of the plurality of second indices causes skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language and maintaining display of the indices [see e.g. [0008], last 8 lines and [0176] and note a change in the plurality of second items displayed responsive to a selection input of a specific one of the plurality of second indices; compare also figs. 5G and 5H and note that the display of the indices in the scroll bar on the right is unchanged].
not a display of the plurality of second indices and only one first representative index object, Jitkoff teaches the display of an entirety of items in one category and a single representative item in another category, as above [again see e.g. the expansion of a selected category in [0017] and the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case]. Therefore, it would have been obvious to again utilize Jitkoff’s model of an in-place expandable and collapsible interface element to modify the display of the first and second index areas of Nakajima. Refer to the motivation above for combining these teachings of Nakajima and Jitkoff.

Nakajima/Jitkoff does not explicitly teach scrolling of the items in response to the index selection. (Note that the skipping in Nakajima is not explicitly a scrolling).
Ording teaches scrolling a list to a corresponding subset of the list, responsive to a user selection of one of a plurality of displayed indices [see e.g. [0163]];
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the skipping of the plurality of second items to items of the second plurality of items that begin with the one of the entire letters of the second language to explicitly specify a scrolling movement of the items responsive to the selection, as taught by Ording. 
The motivation for this obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have 

Ording further teaches:
based on a user input on an area in which at least a certain portion of items of a list are displayed, scrolling the list [see e.g. abstract, lines 1-6; see also fig. 5, steps 502 and 504; see also [0162]-[0165] indicating different portions/subsets of the list being scrolled through], and 
based on the portion of items being displayed by scrolling the list, changing indices displayed in an index bar area [see display of an index in a certain area described in [0162]; especially note the display of a respective index symbol based on list item subsets based on scrolling the list, as described in [0168]-[0169]].

Again, as above, Jitkoff teaches the expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stack possibly to a left of right edge of an interface] for which based on an identification of a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item] the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
replacing the representative item with a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
replacing a plurality of previously displayed items with a corresponding single representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B; especially note that for the collapsed category, as in [0020], lines 7-9, the description of the display of a single representative item which is the title in Jitkoff’s case].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the display of the index bar area taught by Nakajima to reflect scrolling of the list taught by Ording, and to further specify responsive to the change of indices caused by the combination, displaying the modified interface similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that respective expansion and downscaling of the second and first index areas occurs based on identification of the updated representative index object resulting from scrolling. 
The motivation for the first obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets, as suggested by Ording [see e.g. [0163]]. The motivation for the second obvious repetitive combination of Nakajima/Ording with Jitkoff’s automatic expansion and collapsing feature would be to further enhance the operability of Nakajima/Ording’s index display by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will again provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]]. This again will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.

Examiner notes that the last limitation of “wherein selection of the one of the plurality of first indices causes scrolling of the plurality of first items to items of the first plurality of items that begin with the one of the entire letters of the first language and maintaining display of the plurality of first indices and the only one second representative index object,” has been addressed earlier in the claim with respect to the selection of one of the plurality of second indices in view of the combined teachings of Nakajima, Ording, and Jitkoff and that reciting the analogous feature for the selection of one of the plurality of first indices is no different, since the interface of Nakajima supports two sets of a plurality of indices, and since Jitkoff’s expandable and collapsible graphical user interface element operates similarly for different interface elements. Applicant is respectfully referred to that portion of the rejection above, for further details regarding the teachings of each of the  three references, the combinations, and the motivations for the combinations.


Regarding claim 24, the rejection of independent claim 1 is incorporated. 
Examiner again notes (similar to the comment in the rejection of independent claims 6, 11, and 21) that the limitations of dependent claim 24 have been addressed in view of the combined teachings of Nakajima, Ording, and Jitkoff in the rejection of independent claim 1 with respect to the user input selecting the only one second representative index object and consecutive actions. Examiner again notes that reciting the analogous feature for the selection of only one first representative index object is no different, since the interface of Nakajima supports two sets of a plurality of indices and since Jitkoff’s expandable and collapsible graphical user interface element operates similarly for different interface elements. Applicant is respectfully 


Response to Arguments
Applicant’s amendment to claims 12 and 13 in regards to the previously presented issues of being substantial duplicates of claims 7 and 9 have been fully considered and are persuasive.


Regarding Applicant’s prior art arguments, they have been fully considered but they are not persuasive.
Applicant first argues that “in Nakajima, at least two representative indices are displayed” [See Reply to Office Action, p. 13].  Examiner respectfully notes that the rejection relies on Jitkoff for teaching a single representative object [note that for the collapsed category, as in [0020], lines 7-9, the display of a single representative item which is the title in Jitkoff’s case]. 
Secondly, Applicant argues that “Nakajima does not need to display indices corresponding to entire letters of a language” [See Reply to Office Action, p. 14].  Examiner respectfully reasserts that Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]], and thus, it would have been obvious to one of ordinary skill in the art to apply this teaching related to the expanding and collapsing interface mechanism taught by Jitkoff to display the entire letters for the language in the expanded index area.

because information panels are not included in scroll bar in Jitkoff, it is not obvious for a person skilled in the art to combine Nakajima and Jitkoff” [See Reply to Office Action, p. 16].  Examiner respectfully reasserts that Jitkoff clearly teaches a variety of scenarios for the expandable and collapsible UI elements including one they can be vertically stacked in a bar along a side of the screen as in [0026]-[0027], thus making it a good candidate to be incorporated into the index bar area as a modification to Nakajima’s index bar area. Examiner further notes that applying a mechanism of operating generic UI elements such as adjacent information panels to another set of specific UI elements such as multiple index areas in a scroll bar is well within the skill of a person of ordinary skill in the art, and thus this combination would have been obvious to make.
Finally, Applicant argues that “Jitkoff does not state which objects cause the folders to expand and collapse, and how they are replaced” [See Reply to Office Action, p. 16].  Again, Examiner respectfully reasserts that Jitkoff clearly teaches a scenario [e.g. in [0019]] where the selection of a certain representative item of one category results in displaying that category in its expanded state and automatically collapsing other ones that have been previously displayed in an expanded state to their respective collapsed state.
Examiner again respectfully reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner, thus, respectfully reasserts that the combination of Nakajima, Jitkoff, and Ording sufficiently teaches all the limitations recited in the independent claims. (Applicant is also referred to the complete rejections above for further details and motivation to combine).

Therefore, Examiner respectfully asserts the rejection of independent claims 1, 6, 11, and 21, as well as the dependent claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima in view of Jitkoff and Ording, as per above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.S.A/Examiner, Art Unit 2145            

/YONGJIA PAN/Primary Examiner, Art Unit 2145